DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claim 1 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Schaum et al. (US 2001/0045167 A1) in view of Bösen et al. (US 6,371,019).
	With respect to claim 1, Schaum et al.  (Fig.1) teaches a processing device configured to process a printed sheet 1 having an embossing device 4 (Fig.2 and [0023]) configured to perform 5emboss-processing of a sheet 1 and a final processing device 5, 6 and 8-12 configured to perform final working processing of a surface of the sheet (para [0021]), wherein the final processing 
Schaum et al. does not teach a number printing device configured to print a number on the sheet.
However, the use of a number printing device for printing a number on a sheet is conventional.  For example, Bösen et al. (Fig.1) teaches a processing device 1 having a number printing device 50 for printing a number on a sheet (col.3, lines 55-59).

  In view of the teaching of Bösen et al., it would have been obvious to one of ordinary skill in the art to modify the processing device of Schaum et al. by substituting the number printing device 50 for printing a number on a sheet as taught by Bösen et al. in place of the stamping device of Schaum et al. in order to achieve a desired finishing device configuration in a processing machine for the advantage of providing alternative finishing operation giving the user a choice of finishing operation such as a numbering printing device. 
Claims 2 and 3 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Schaum et al. in view of Bösen et al. as applied to claim 1 above, and further in view of  Stadler et al. (US 6,443,058 B1).
	With respect to claim 2, Schaum et al. as modified by Bösen et al. teaches a processing device having the structures as recited. See the explanation of Schaum et al. and Bösen et al. above. 
Schaum et al. as modified by Bösen et al. does not teach a single-diameter impression cylinder including a sheet holding device and a single-diameter plate cylinder including a second plate holding device.
Stadler et al. (Fig.1) teaches a processing device 1 having an embossing device 8 which comprises a single-diameter impression cylinder 23 and a single-diameter plate cylinder 24 including a hard embossing die i.e., a single-diameter impression cylinder 23 including an 

 	 In view of the teaching of Stadler et al., it would have been obvious to one of ordinary skill in the art to modify the processing device of Schaum et al. as modified by Bösen et al. by substituting the embossing device having a single-diameter impression cylinder and a single-diameter plate cylinder including plate holding devices as taught by Stadler et al.  in place of the embossing device of Schaum et al. as modified by Bösen et al. in order to achieve a configuration of an desired embossing device so as to have an effective impression area corresponding to one sheet and to be able to contact/separate from the impression cylinder (Schaum et al., paras [0023-0026]) in a processing machine for desired embossing operation giving the user a choice of printing and finishing operation.
With respect to claim 3, the selection of a desired plate such as an intaglio printing plate or a relief printing plate to be operated with the first and second holding plate would be obvious depending upon of an embossing device's configuration in order to get best possible embossing operation.  Note that Stadler et al. teaches that the cylinder covers i.e., an embossing plate 25 and  a plate 26 can be exchanged and clamped on the cylinders 23 and 24 (col.5, lines 42-54).
 
Conclusion
         	
         	The patents to Fausto et al., Gebhardt and Schaede et al. are cited to show other structures having obvious similarities to the claimed structures.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853